DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Request for Continued Examination, Applicant Amendment and Arguments filed on 28 January, 2021.
Claims 1-17 are pending in this application.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 January, 2021 has been entered.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-3, 8-10 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over SHATZKAMER et al. (US. Pub. 2014/0317261 A1) in view of Hassine et al. (US. Pub. 2014/0380308 A1) and further in view of MOHAMMED et al. (US Pub. 2015/0347264 A1).
SHATZKAMER and Hassine were cited in the previous Office Action.

As per claim 1, SHATZKAMER teaches the invention substantially as claimed including A virtualization management/orchestration apparatus (SHATZKAMER, [0002] lines 2-4, orchestrator systems, for managing interconnections and interactions between virtualized computing networks), comprising: 
at least one processor configured to implement (SHATZKAMER, [0016] lines 1-4, an apparatus is implemented as a physical machine…a processor circuit):
a Network Function Virtualization Orchestrator (NFVO) configured to read a Network Service Descriptor (NSD) defining dependency between a Virtualized Network Function (VNF) and a network element (SHATZKAMER, [0016] lines 7-14, identifying, by an orchestrator (as NFVO), a plurality of virtualized network functions required for implementation of a virtualized network service for a customer, each virtualized network function having a corresponding and distinct virtualized container (as NSD) specifying attributes…an interdependency indictor within each virtualized container; [0026] lines 31-33, the interdependency indicator in each container can be 
a VNF manager (VNFM) that configured to receives/identify a Virtualized Network Function Descriptor (VNFD) defining dependency between a Virtual Machine (VM) and said network element, and instantiate said VM (SHATZKAMER, [0060] lines 1-6, the Network Orchestration Function makes a request to the Cloud Orchestrator (as VNFM) for the establishment or modification of a particular Virtual Machine(as instantiate VM), specific dependencies are identified (with the Interdependency Indicator identifying the attribute, and which other VMs (as network element) the dependency exists with [Examiner noted: the Cloud Orchestrator (as VNFM) receives from Network Orchestration Function for instantiating/establishing the VMs with the interdependency indicator (as VNFD) for identifying the VMs dependency]),
wherein the NFVO requests to instantiate said VNF (SHATZKAMER, FIG.4, 58 VNF, 84, server; Fig.6A, 90 request for creation of a virtualized network service; [0026] lines 6-12, the orchestrator 12 can request the virtualized OSS/BSS domain controller 32f to execute a coordinated increase in capacity in the VNF domain 60 for each of the interdependent VNFs 58 associated with a given virtualized network service 54. Different types of virtualized network services 54 can be deployed according to the 

Although, SHATZKAMER teaches VNF manager (VNFM) receives/identify a Virtualized Network Function Descriptor (VNFD), SHATZKAMER fails to specifically teach that the VNF manager (VNFM) configured to read a Virtualized Network Function Descriptor (VNFD).

However, Hassine teaches that VNF manager (VNFM) configured to read a Virtualized Network Function Descriptor (VNFD) defining dependency between a Virtual Machine (VM) and a network element (Hassine, [0043] lines 3-8, the service analyzer…may access (as reads)…the discovery script(s) in the discovery script repository (as VNFD) 146 to discover properties such as dependencies…of the VMs 114).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of SHATZKAMER with Hassine because Hassine’s teaching of accessing (as read) the scripts (as VNFD) would have provided SHATZKAMER’s system with the capability to easily acquire the needed information.

Both SHATZKAMER and Hassine fail to specifically teach when instantiate said VM, it is according to a VM creation sequence that is defined from said VNFD, and according to the VM creation sequence when the VNFM specified the VM creation sequence.
However, MOHAMMED teaches when instantiate said VM, it is according to a VM creation sequence that is defined from said VNFD (MOHAMMED, [0017] lines 9-18, In order to specify how a multi-tiered application (i.e., an application comprising multiple virtual machines) is to be deployed, the application blueprint (as VNFD) specifies, among other things, the number of virtual machines to be deployed…and the order in which each virtual machine is to be deployed (as VM creation sequence)), and 
when instantiate the VNF, it is according to the VM creation sequence when the VNFM specified the VM creation sequence (MOHAMMED, Fig. 1, 150 application, 1401-n VMs; [0017] lines 5-18, application management server 110 (as VNFM) generates a "blueprint" (not shown) for the modeled application. In embodiments, the application blueprint specifies, among other things, how the application is to be deployed to a cloud infrastructure. In order to specify how a multi-tiered application (i.e., an application comprising multiple virtual machines) is to be deployed, the application blueprint specifies…the order in which each virtual machine is to be deployed (as application management server (as VNFM) specifies the VM creation sequence, since the blueprint is generated by the application management server (as VNFM)); [0020] lines 4-6, deploy a multi-tiered application (as instantiate the VNF) to a cloud infrastructure, application management server 110 transmits a request to IaaS 120. The request is received by IaaS 120; [0022] lines 7-16, VMs 1401-140n are depicted as instantiated in the cloud by cloud management server 130. Note that cloud management server 130 instantiates VMs upon being requested to do so. In the upon receiving a request from application server 110). In addition, each of VMs 1401-140n is shown as being a part of application 150; lines 25-28, The deployment request received by IaaS 120 triggers a request from IaaS 120 to cloud management server 130 to instantiate one or more VMs on a cloud infrastructure platform [Examiner noted: when instantiate/deploy the multi-tiered application (as instantiate the VNF), the one or more VMs are instantiated, and the instantiation of the VMs are based on the order of the VMs specified on the blueprint, wherein the blueprint is generated by the application management server (as VNFM). Also see Fig. 1, VMs are within application 150. Therefore, when instantiate the VNF, it is according to the VM creation sequence when the VNFM specified the VM creation sequence]).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of SHATZKAMER and Hassine with MOHAMMED because MOHAMMED’s teaching of deploying/creating the virtual machines based on the blueprint (as VNFD) and instantiate the application (as VNF) according to the VM creation/deploying order/sequence would have provided SHATZKAMER and Hassine’s system with the capability to prevent system potential errors due to the improperly deploying the application which improving system stability.

As per claim 2, SHATZKAMER, Hassine and MOHAMMED teach the invention according to claim 1 above. SHATZKAMER further teaches wherein said NSD comprises an entry of an identifier of said VNF, and an identifier of said network element to be created before or created after said VNF (SHATZKAMER, [0015]  lines 1-9, interdependency indicator can enable identification of an interdependency between at least a first attribute and a second attribute (as identifier), where the first attribute is of a first virtualized network function of the virtualized network service…and the second attribute is of a second virtualized network function of the virtualized network service; [0016] lines 13-14, setting by the orchestrator an interdependency indicator within each virtualized container; [0050] lines 9-13, the first interdependency indicator can indicate that scaling a bandwidth on VNF1 (e.g., 58d) affects scaling bandwidth on VNF2 (e.g., 58e) (as network element); [0051] lines 1-4, Interdependency between virtualized network functions...can be known by the network orchestrator before the creation of the virtualized network service).

As per claim 3, SHATZKAMER, Hassine and MOHAMMED teach the invention according to claim 1 above. SHATZKAMER further teaches wherein said VNFD comprises an entry of an identifier of said VM, and an identifier of said network element to be created before or created after said VM (SHATZKAMER, [0050] lines 9-13, the first interdependency indicator can indicate that scaling a bandwidth on VNF1 (e.g., 58d) affects scaling bandwidth on VNF2 (e.g., 58e) (as network element); [0060] lines 1-6, the Network Orchestration Function makes a request to the Cloud Orchestrator for the establishment…specific dependencies are identified (with the dependency exists with [Examiner noted: the Interdependency Indicator has been created before or created after sending the Interdependency Indicator to the Cloud Orchestrator for the establishment of VM]).

As per claims 8-10, they are virtualization management/orchestration method claims of claims 1-3. Therefore, they are rejected for the same reason as claims 1-3 above.

As per claims 13-15, they are a non-transitory computer-readable recording medium storing a virtualization management/orchestration program claims of claims 1-3. Therefore, they are rejected for the same reason as claims 1-3 above.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over SHATZKAMER, Hassine and MOHAMMED, as applied to claim 1 above, and further in view of ETSI GS NFV-MAN 001 v1.1.1, Network Function Virtualisation (NFV); Management and Orchestration (2014-12, hereafter ETSI).
ETSI was cited in the previous Office Action.

As per claim 7, SHATZKAMER, Hassine and MOHAMMED teach the invention according to claim 1 above. SHATZKAMER, Hassine and MOHAMMED fail to specifically teach wherein said NSD comprises an entry defining dependency related to a creation sequence among a VNF and at least one of another VNF, an external NW and storage, and/or said VNFD comprises an entry defining dependency related to a creation sequence among a VM and at least one of another VM, an external NW, an inter-VNFC NW, and storage.

However, ETSI teaches wherein said NSD comprises an entry defining dependency related to a creation sequence among a VNF and at least one of another VNF, an external NW and storage (ETSI, Page 41, 6.2.1 Network service Descriptor (nsd); 6.2.1.1 nsd base element; vnf_dependency (as an entry): Describe dependencies between VNF. Defined in terms of source and target VNF i.e. target VNF "depends on" source VNF. In other words a source VNF shall exist and connect to the service before target VNF can be initiated/deployed and connected. This element would be used, for example, to define the sequence (as VNF creation sequence) in which various numbered network nodes and links within a VNF FG should be instantiated by the NFV Orchestrator), and/or 
said VNFD comprises an entry defining dependency related to a creation sequence among a VM and at least one of another VM, an external NW, an inter-VNFC NW, and storage (ETSI, Page 44, 6.3.1 VNF Descriptor (vnfd); 6.3.1.1 vnfd base information elements; vdu; dependency (as an entry), Describe dependencies between VDUs, Defined in terms of source and target VDU, i.e. target VDU "depends on" source VDU. In other words sources VDU shall exists before target VDU can be initiated/deployed (as creation sequence); Page 45, 6.3.1.2.1 vnfd:vdu base elements; VM-image (VDU corresponding to VM); (also see Page 97, lines 13-28, the overall sequencing of this typical deployment… (2) NFVO checks…the MRB and MRF VNFD in the VNF catalogue… (4), (e), characteristics needed from each VM are provided by the information in the VNFD; Page 98: step 8-create VM-1; step 10- create VM-2; step 12- create VM-3; Page 99, Fig. A.6).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of SHATZKAMER, Hassine and MOHAMMED with ETSI because ETSI’s teaching of providing NSD and VNFD that defining the VNF and VM creation sequences would have provided SHATZKAMER, Hassine and MOHAMMED’s system with the advantage and capability to preventing any potential system failure due to the instantiating which improving the system stability.


Claims 4-6, 11-12 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over SHATZKAMER, Hassine and MOHAMMED, as applied in claims 1, 8, 13 respectively above, and further in view of Hadad et al. (US Patent. 7,904,540 B2).
Hadad was cited in the previous Office Action.

As per claim 4, SHATZKAMER, Hassine and MOHAMMED teach the invention according to claim 1 above. SHATZKAMER, Hassine and MOHAMMED fail to specifically teach wherein said NFVO is further configured to confirm whether or not there is a constraint violation among plural dependencies defined in said NSD.

However, Hadad teaches wherein said NFVO is further configured to confirm whether or not there is a constraint violation among plural dependencies defined in said NSD (Hadad, Abstract, lines 7-10, generates a plan for achieving a desired target placement starting from the current placement without temporarily violating any policy or resource constraint; lines 14-17, the present invention allows detection (as confirms whether or not)…caused by deadlocked combinations of capacity and policy constraints, and resolving them).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of constraint violation of Hadad into SHATZKAMER, Hassine and MOHAMMED’s system to help check any potential constraint violation between the virtual network functions in order to improve system security.

As per claim 5, SHATZKAMER, Hassine and MOHAMMED teach the invention according to claim 1 above. SHATZKAMER, Hassine and MOHAMMED fail to specifically teach wherein said VNFM is further configured to confirm whether or not there is a constraint violation among plural dependencies defined in said VNFD.

 wherein said VNFM is further configured to confirm whether or not there is a constraint violation among plural dependencies defined in said VNFD (Hadad, Col 2, lines 37-39, VM placement that facilitates the generation of an appropriate placement plan that avoids violating policies/constraints; Abstract, lines 14-17, the present invention allows detection (as confirms whether or not)…caused by deadlocked combinations of capacity and policy constraints, and resolving them).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of constraint violation of Hadad into SHATZKAMER, Hassine and MOHAMMED’s system to help check any potential constraint violation between the virtual network functions in order to improve system security.

As per claim 6, SHATZKAMER, Hassine, MOHAMMED and Hadad teach the invention according to claim 5 above. Hassine further teaches wherein said VNFD is further configured to create a plurality of creation sequences representing sequences of creating VMs and network elements in accordance with plural dependencies defined in said VNFD (Hassine, [0036] lines 13-16, the example blueprints 126, 127 may define one or more dependencies between application components to indicate an installation order of the application components during deployment. Claim 2, lines 2-3, deploying a second virtual machine based on the application blueprint; [0043] lines 5-8, the discovery script(s) in the discovery script dependencies…of the VMs 114; [0047] lines 1-5, discovery script(s) used by the service analyzer 136 (as VNFM)…to determine configurations of the VMs 114 for generating (as create) the application blueprint 127; [Examiner noted: VM analyzer 138 (as VNFD) generating (as create) plurality of blueprints (as creation sequences) for deploying (as creating) virtual machines]). In addition, Hadad further teaches adjust the sequences in the plurality of creation sequences so that the constraint violation does not occur among said created plurality of creation sequences (Hadad, Col 2, lines 37-39, VM placement that facilitates the generation of an appropriate placement plan that avoids violating policies/constraints; lines 58-65, It would be highly desirable that the system and method changes placement of virtual machines in computing environments from a first placement state into a given desired (target) placement state in a manner that is safe with respect to a set of VM-related constraints. That is, the plan should guarantee that no constraint is violated during its execution. [Examiner noted: changes (adjust) the placement plan to make sure the constraint violation does not occurring]).

As per claims 11-12, they are virtualization management/orchestration method claims of claims 4-5. Therefore, they are rejected for the same reason as claims 4-5 above.

As per claims 16-17, they are a non-transitory computer-readable recording medium storing a virtualization management/orchestration program claims of claims 4-5. Therefore, they are rejected for the same reason as claims 4-5 above.

Response to Arguments
Applicant’s arguments with respect to claims 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUJIA XU whose telephone number is (571)272-0954.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        




/Z.X./Examiner, Art Unit 2195